DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/08/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 7, “an other”, should read “another”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

In claim 1, lines 1-2, the limitation “resonant springs capable of vibrating in the first direction”, is unclear since it is uncertain if the springs are just capable of vibrating in the first direction or if the springs actually vibrate in the first direction. Also, it recites “springs” in line 2, and then “spring” in line 7.  For examination purposes this limitation is to be construed as to refer to at least two springs (in line 2) and to one of the springs (in line 7). 

In claim 1, lines 5-6, the limitation “a bearing that is movable against both of a force in the second direction and a force in a third direction perpendicular to the first direction and the second direction” is unclear since it is uncertain what exactly is meant by the bearing being movable against both forces. If the bearing is just capable of moving in response to the forces or if the bearing actually moves towards or opposite of these forces. Furthermore, there is some ambiguity in regards to the directions since they are not clearly defined in the specification. In paragraph ([0013]) the forward-backward, up-down and left-right directions appear to refer to the recited directions in claim 1 (first, second and third), since (based on paragraph [0013]) the forward-backward direction refers to the driving direction of the slider, the up-down direction corresponds to the magnetization direction of the permanent magnets and the left-right direction is perpendicular to the first and second directions. However, in paragraph ([0019]) the forward and backward directions are described as the first and second directions, and in paragraph ([0027]) the third direction is described as one of the up and down directions. For examination purposes, the first, second and third directions will be construed as to refer to forward-backward, up-down and left-right directions respectively. 

In claim 1, lines 7-8, the limitation “an elastic-body support member that connects the resonant spring and the bearing to each other” is unclear since it is uncertain if the “elastic-body support 
Claims 2-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2007/0145832, hereinafter “Shimizu”) in view of Aoyama (US 2011/0248579).

Regarding claim 1, Shimizu discloses a linear motor (see fig. 1, [0035-0041]) that includes a slider (36) driven in a first direction (L, axial direction, [0039]), resonant springs (13a, 13b) capable of vibrating (as best understood, see 112 claim rejection) in the first direction (L), and a permanent magnet (34) which is provided at the slider (36) and, the linear motor (see fig. 1) comprising: 

an elastic-body support member (26, as best understood, see 112 claim rejection) that connects the resonant spring (13b) and the bearing (24b) to each other.

    PNG
    media_image1.png
    358
    768
    media_image1.png
    Greyscale


Examiner’s Note: Since the mover can oscillate in the axial direction and also rotate, it is clear that the bearings (24a & 24b) are at least partially movable axially, radially and laterally since they must have some play to allow for these movements (reciprocal oscillation and rotation) and also due to vibration. 

Shimizu does not disclose that the magnet is magnetized in a second direction perpendicular to the first direction.

However Aoyama teaches a linear motor (see fig. 12, [0063]) which comprises magnets (4) magnetized in a second direction (radially) perpendicular to a first direction (axially, direction of movement).

    PNG
    media_image2.png
    528
    744
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Shimizu’s linear motor, the magnet to be magnetized in a second direction (radially) perpendicular to the first direction (axially, direction of movement), in order to almost cancel out the influence exerted by a leakage magnetic flux between the adjacent magnetic poles, thus exhibiting an enhancement of the thrust relative to the electric current, as taught by Aoyama ([0063]).

Regarding claim 2, Shimizu in view of Aoyama discloses the linear motor according to claim 1. Shimizu further discloses that the resonant spring (13b) is held by the elastic-body support member (26) in a contraction state (the spring has to be contracted to allow for expansion when the mover oscillates), and is held by the elastic-body support member (26) so as to be detachable from the elastic-body support member (26) through cancelation of the contraction state using the elastic-body support member (26) [due to the shape of the elastic body support member (26, see fig. 3), it is clear that the spring could be removed through cancelation of the contraction state when disassembling the device after removing the shaft “3”].

Regarding claim 4, Shimizu in view of Aoyama discloses the linear motor according claim 1. Shimizu further discloses wherein the bearing includes a first bearing (24b) which is movable by the force in the second direction (radially) and a second bearing (24a) which is movable by the force in the third direction (laterally). [As explained in claim 1 rejection there would be some movement due to play of the bearing to allow for the oscillation and rotation of the mover and also due to vibration).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2007/0145832, hereinafter “Shimizu”) in view of Aoyama (US 2011/0248579), as applied to claim 1 rejection and further in view of Lilie et al. (US 2013/0121855, hereinafter “Lilie”).

Regarding claim 6, Shimizu in view of Aoyama discloses the linear motor according to claim 1, but does not discloses that it is part of a compressor comprising: a cylinder; a piston that reciprocates inside the cylinder, a driving motor that drives the piston, wherein the bearing and the resonant spring are arranged on one side of the slider, and the piston is arranged on an other side of the slider. 

Although the recited elements are not disclosed by Shimizu, it is clear that Shimizu’s linear motor could be used in different applications, including a compressor assembly.-6- 4844-1499-5608.1  

In regards to the specific recited compressor assembly, Lilie teaches a compressor ([0037], see fig. 2) comprising: a cylinder (12, [0050]), a piston (20, [0044]) that reciprocates ([0024]) inside the cylinder (12), a driving motor ([0036]) that drives the piston (20), wherein a bearing (60, [0039]) and a resonant spring (50, [0039]) are arranged on one side (left side) of the slider (20, 30, 40), and the piston (20) is arranged on another side (right side) of the slider (20, 30, 40).

    PNG
    media_image3.png
    398
    799
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the linear motor of Shimizu in view of Aoyama be applied to a compressor comprising a cylinder, a piston that reciprocates inside the cylinder, a driving motor that drives the piston, wherein the bearing and the resonant spring are arranged on one side of the slider, and the piston is arranged on another side of the slider, since linear motors are generally used to drive compressors (see Lilie’s [0002]), and to have the particular recited assembly, in order to provide a resistant and reliable mounting arrangement for the whole useful life of the compressor, without interfering in the operational characteristics of the resonant spring, as taught by Lilie ([0021]).

Allowable Subject Matter

Claims 3 and 5 are objected to as being dependents upon a rejected claim, but would be allowable if rewritten in independent forms including all of the limitations of the base claim (first addressing and fixing the 112 issues, see 112 claim rejections) and all the intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 3, the specific limitations of “wherein the slider is capable of reciprocating in the first direction, magnetic poles and windings provided on both sides of the slider are provided in the second direction, and 4844-1499-5608.1Atty. Dkt. No. 091715-0266the resonant springs are provided on both sides of the bearing in the second direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 5, the specific limitations of “wherein a part or all of the resonant springs are coil springs, the coil spring includes a first coil spring and a second coil spring which are wound in two directions different from each other, and the second coil spring is arranged on an inner circumferential side of the first coil spring” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okawa et al. (US 2016/0094115) discloses a linear motor comprising a slider with a permanent magnet and an elastic-body support member that connects a resonant spring and a bearing to each other.
Song (US 2001/0043870) discloses a linear compressor comprising an elastic-body support member for resonant springs.
Yamada et al. (US 2014/0077628) discloses a vibration generator comprising a slider with permanent magnets and an elastic-body support member that connects a resonant spring and a bearing to each other.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        

 /MAGED M ALMAWRI/              Primary Patent Examiner, Art Unit 2834